
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3689
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To clarify, improve, and correct the laws
		  relating to copyrights, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Copyright Cleanup, Clarification, and
			 Corrections Act of 2010.
		2.ReferenceExcept as otherwise specifically provided,
			 whenever in this Act a section or other provision is amended or repealed, such
			 amendment or repeal shall be considered to be made to that section or other
			 provision of title 17, United States Code.
		3.Copyright office procedures
			(a)Directory of agents of service
			 providersSection 512(c)(2)
			 is amended, in the matter following subparagraph (B), by striking , in
			 both electronic and hard copy formats.
			(b)Recordation of documentsSection 205(a) is amended by adding at the
			 end the following: A sworn or official certification may be submitted to
			 the Copyright Office electronically, pursuant to regulations established by the
			 Register of Copyrights..
			4.Repeal of expired provisions
			(a)RepealSection 601, and the item relating to such
			 section in the table of sections for chapter 6, are repealed.
			(b)Conforming amendments
				(1)Clerical amendment(A)The heading for chapter 6 is amended to
			 read as follows:
						
							6Importation and
				Exportation
							.
					(B)The item relating to chapter 6 in the table
			 of chapters is amended to read as follows:
						
							
								6.
				  Importation and Exportation
				  601
							
							.
					(2)Application for copyright
			 registrationSection 409 is
			 amended—
					(A)in paragraph (9), by adding
			 and after the semicolon;
					(B)by striking paragraph (10); and
					(C)by redesignating paragraph (11) as
			 paragraph (10).
					(c)Infringing importation or
			 exportationThe second
			 sentence of section 602(b) is amended by striking unless the provisions
			 of section 601 are applicable.
			5.Clarifications
			(a)Certain distributions of
			 phonorecordsSection 303(b)
			 is amended by striking the musical work and inserting any
			 musical work, dramatic work, or literary work.
			(b)Proceedings of copyright royalty
			 judgesSection 803(b)(6)(A)
			 is amended by striking the second sentence and inserting the following:
			 All regulations issued by the Copyright Royalty Judges are subject to
			 the approval of the Librarian of Congress and are subject to judicial review
			 pursuant to chapter 7 of title 5, except as set forth in subsection
			 (d)..
			(c)Licenses for certain nonexempt
			 transmissionsSection
			 114(f)(2)(C) is amended by striking preexisting subscription digital
			 audio transmission services or preexisting satellite digital radio audio
			 services and inserting eligible nonsubscription services and new
			 subscription services.
			6.Technical corrections
			(a)DefinitionsSection 101 is amended—
				(1)by moving the definition of
			 Copyright Royalty Judges to follow the definition of
			 Copyright owner;
				(2)by moving the definition of motion
			 picture exhibition facility to follow the definition of Literary
			 works; and
				(3)by moving the definition of food
			 service or drinking establishment to follow the definition of
			 fixed;
				(b)Licenses for webcastingSection 114(f)(2)(B) is amended in the
			 fourth sentence, in the matter preceding clause (i), by striking Judges
			 shall base its decision and inserting Judges shall base their
			 decision.
			(c)Satellite carriersSection 119(g)(4)(B)(vi) is amended by
			 striking “the examinations” and inserting “an examination”.
			(d)Remedies for infringementSection 503(a)(1)(B) is amended by striking
			 copies of phonorecords and inserting copies or
			 phonorecords.
			(e)Retention of copies in copyright
			 officeSection 704(e) is
			 amended, in the second sentence, by striking section 708(a)(10)
			 and inserting section 708(a).
			(f)Correction of internal
			 references(1)Section 114(b) is amended by striking
			 118(g) and inserting 118(f).
				(2)Section 504(c)(2) is amended by striking
			 subsection (g) of section 118 and inserting section
			 118(f).
				(3)Sections 1203(c)(5)(B)(i) and 1204(b) are
			 each amended by striking 118(g) and inserting
			 118(f).
				(g)PRO-IP ActSection 209(a)(3)(A) of Public Law 110–403
			 is amended by striking by striking and 509 and
			 inserting by striking and section 509.
			(h)Trademark technical amendments
			 actSection 4(a)(1) of Public
			 Law 111–146 is amended by striking by corporations attempting
			 and inserting the purpose of which is.
			(i)TraffickingSection 2318(e)(6) of title 18, United
			 States Code, is amended by striking under section and inserting
			 under this subsection.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
